DETAILED ACTION
This is the Office action based on the 17156068 application filed January 22, 2021, and in response to applicant’s argument/remark filed on June 27, 2022.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-19, in the reply filed on June 27, 2022 is acknowledged.  Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites “The method of Claim 2, further comprising: between (a) and (b),
(f) supplying a first radio frequency power to the electrode to perform a plasma processing on the substrate; and
(g) stopping the supply of the first radio frequency power.      Since claim 3 indirectly depends on claim 1, claim 3 is interpreted as (emphasis added):(a) placing the substrate on an electrostatic chuck, and applying a direct current voltage to the electrostatic chuck to hold the substrate on the electrostatic chuck;
(f) supplying a first radio frequency power to the electrode to perform a plasma processing on the substrate; and 
(g) stopping the supply of the first radio frequency power.
(b) supplying a radio frequency power to an electrode to generate plasma of an inert gas.     Thus, the term “the electrode” in step (f) lacks antecedent basis because it is not clear which electrode this refers to.  It is noted that the electrostatic chuck may be considered an electrode.  For the purpose of examining and broadest reasonable interpretation it will be assumed that this term is “an electrode”.

Claim 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 10 recites “The method of Claim 1, further comprising: between (a) and (b),
(f) supplying a first radio frequency power to the electrode to perform a plasma processing on the substrate; and
(g) stopping the supply of the first radio frequency power.      Since claim 10 depends on claim 1, claim 10 is interpreted as (emphasis added):(a) placing the substrate on an electrostatic chuck, and applying a direct current voltage to the electrostatic chuck to hold the substrate on the electrostatic chuck;
(f) supplying a first radio frequency power to the electrode to perform a plasma processing on the substrate; and 
(g) stopping the supply of the first radio frequency power.
(b) supplying a radio frequency power to an electrode to generate plasma of an inert gas.     Thus, the term “the electrode” in step (f) lacks antecedent basis because it is not clear which electrode this refers to.  It is noted that the electrostatic chuck may be considered an electrode.  For the purpose of examining and broadest reasonable interpretation it will be assumed that this term is “an electrode”.
Claims 4-8 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 3.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-19 rejected under U.S.C. 103 as being unpatentable over Thomas et al. (U.S. PGPub. No. 20140049162), hereinafter “Thomas”, in view of  Sasaki et al. (U.S. PGPub. No. 20150194330), hereinafter “Sasaki” and Kim et al. (U.S. PGPub. No. 20060087793), hereinafter “Kim”.--Claims 1, 2, 3, 4, 5, 9, 10, 16, 18, 19: Thomas teaches a method of processing a substrate (Fig. 2 and 3), comprisingplacing a substrate on a substrate support in a process chamber ([0021]), the chamber may contain a process gas, such as an inert gas ([0038]);supplying power to the substrate support to generate a plasma ([0020]), the power may include DC and RF power ([0020]), wherein a the RF power may include a  high frequency RF power and a low frequency RF power ([0045]), wherein the high frequency RF power may alternately supplied to a showerhead above the substrate  ([0020], Fig. 1);processing the substrate using the plasma ([0027]);gradually decreasing the power to zero to extinguish the plasma, thereby completing the process (Fig. 3 and 5B, [0028-0034]);removing the substrate from the chamber ([0033]).       Thomas further teaches that the gradual decreasing the power would reduce particle contamination on the substrate ([0028-0035]), and that the substrate support may be an electrostatic chuck (ESC) ([0046]), but fails to teach applying a direct voltage to the electrostatic chuck to hold the substrate and to stop the application direct voltage to the electrostatic chuck after the processing the substrate using the plasma.        Sasaki, also directed to processing a substrate using ESC, teaches that the substrate is secured to the ESC by supplying a DC voltage to the ESC to generate electrostatic attraction ([0046]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a DC voltage to the ESC, as taught by Sasaki, to secure the substrate to the ESC in the invention of Thomas.        Thomas fails to teach stop the application direct voltage to the electrostatic chuck after a processing the substrate using a plasma.        Kim, also directed to processing a substrate using ESC, teaches that dechucking the substrate from the ESC often is not effective because residual charges from the substrate interfere with the unloading of the substrate ([0015, 0038]).  To remedy this problem, Kim teaches to conduct a dechucking process after processing the substrate, comprising  disconnecting the DC voltage to the ESC, generating an argon plasma by supplying a dechucking RF power ([0043-0045]) to remove excess electrical charges (abstract), then lifting the substrate from the ESC and unloading the substrate from the ESC ([0046].         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the dechucking process as taught by Kim to remove excess electrical charges in the invention of Thomas.  Although Kim is silent about stopping the dechucking RF power, it would have been obvious to one of ordinary skill in the art to gradually decreasing the power to zero to reduce particle contamination on the substrate, as taught by Thomas above.--Claims 6, 11: Sasaki further teaches that a heat transfer gas may be supplied to the ESC ([0048]).--Claims 7, 8, 12, 13: Thomas further teaches that a decreasing period may be 0.01-3 seconds, and that the decreasing may be continuous ([0034]).--Claim 17: Kim further teaches that the dechucking RF power may be 20-400 W ([0025]).
 Claim 14 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Mautz (U.S. Pat. No. 5904800), hereinafter “Mautz”:--Claim 14: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually decreasing the direct current voltage.     Mautz, also directed to plasma processing a substrate, teaches that it is desirable to ramp down a power to prevent electrostatic shock to a substrate (Col. 5, Lines 31-45).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to ramp down the direct current voltage in the invention of Thomas modified by Sasaki and Kim to prevent electrostatic shock to a substrate, as taught by Mautz.
Claim 14 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Noorbakhsh (U.S. PGPub. No. 20200357675), hereinafter “Noorbakhsh”:--Claim 14: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually decreasing the direct current voltage.     Noorbakhsh, also directed to plasma processing a substrate, teaches that it is desirable to ramp down a power to avoid spiking ([0035]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to ramp down the direct current voltage in the invention of Thomas modified by Sasaki and Kim to prevent current spiking to a substrate, as taught by Noorbakhsh.

Claim 15 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Valcore et al. (U.S. PGPub. No. 20110011730), hereinafter “Valcore”:--Claim 15: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually increasing the RF power.        Valcore, also directed to plasma processing a substrate, teaches that it is advantageous to adjust a RF power ramp up rate to prevent arcing ([0001-0010]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to ramp the RF power in the invention of Thomas modified by Sasaki and Kim to prevent arcing, as taught by Valcore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713